       Case 4:20-cv-02397-MWB-WIA Document 7 Filed 01/13/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY D. HILL,                                     No. 4:20-CV-02397

              Plaintiff,                             (Judge Brann)

       v.                                            (Magistrate Judge Arbuckle)

LYCOMING COUNTY
GOVERNMENT,

              Defendant.

                                      ORDER

                                 JANUARY 13, 2021

       Plaintiff filed the instant action on December 21, 2020, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”1

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.2

       On December 23, 2020, Magistrate Judge William I. Arbuckle, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that, inter alia, Plaintiff’s complaint be dismissed and leave to

amend be denied.



1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
       Case 4:20-cv-02397-MWB-WIA Document 7 Filed 01/13/21 Page 2 of 3




       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”3 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error. I only note, to buttress

Magistrate Judge Arbuckle’s detailed report and recommendation, that Plaintiff’s

claim under 18 U.S.C. § 242 does not provide a private right of action and also

fails for that reason.5

       AND NOW, IT IS HEREBY ORDERED that:

       1.     Magistrate Judge Arbuckle’s December 23, 2020 Report and

              Recommendation (Doc. 6) is ADOPTED in full.




3
    Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
5
    See, e.g., Smalls v. Riviera Towers Corporation, 782 Fed.Appx. 201, 206 (3d Cir. 2019);
    Jones v. Sussex Correctional Institute, 725 Fed.Appx. 157, 159 n.3 (3d Cir. 2017).
                                               -2-
Case 4:20-cv-02397-MWB-WIA Document 7 Filed 01/13/21 Page 3 of 3




      a.    Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is

            GRANTED.

      b.    Plaintiff’s complaint (Doc. 1) is DISMISSED for failure to

            state a claim.

      c.    Leave to amend the complaint is DENIED.

      d.    Plaintiff’s motion for injunctive relief (Doc. 3) is DENIED AS

            MOOT.

2.    The case is remanded to Magistrate Judge Arbuckle for further

      proceedings on an appropriate sanction.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -3-
